DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-29 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claim 1-6, 8-20, and 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandermolen et al (hereafter, “Vandermolen”), US 7,624,416 B1, in view of Andrews et al (hereafter, “Andrews”), US 2017/0180414 A1.

Regarding claim 1, Vandermolen teaches a method comprising:
sending, by a computing device, and during a plurality of time periods (i.e., time spans with the video, col. 10 lines 7-15), a content item (i.e., transmit streaming video associated with particular video content to the client(s), col. 8 line 66-col. 9 line 1);
determining a plurality of messages relating to the content item posted to one or more social networking service providers, and during the plurality of time periods by a (i.e., monitor instant messages, col. 9 lines 50-58, col. 10 lines 50-59 and col. 11 lines 11-26);
determining a quantity of the plurality of messages, posted to the one or more social networking service providers during a first time period, of the plurality of time periods (i.e., determine a total number of instant messages received during the time span, col. 5 line 64-col. 6 lines 28);
determining, based on the quantity satisfying a threshold, a segment of the content item associated with the first time period to be a point of interest (i.e., if number of instant messages received during a particular time span exceeds a threshold number, the time span may be deemed to include an event of interest, col. 11 lines 11-26); and
causing output of an indication of the point of interest during playback of the content item (i.e., a scene that includes the event of interest may be made perceivable to the user, col. 24 lines 14-28).
Vandermolen does not explicitly teach the threshold is based on the content item.
Andrews teaches the threshold is based on the content item (i.e., different thresholds to be defined for different content, page 3 paragraph [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vandermolen to implement the threshold based on the content item as taught by Andrews. One would be motivated to do so to allow different request rates directed to different content to be monitored (i.e., Andrews, pages 2-3 paragraph [0025]).

Regarding claim 2, Vandermolen teaches the method of claim 1, wherein the determining the segment comprises determining a start time of the segment and an end 

Regarding claim 3, Vandermolen teaches the method of claim 2, further comprising: subsequent to the sending the content item, receiving a request for the content item from a requesting device (i.e., col. 5lines 42-52); retrieving, from the memory, the one or more attributes of the point of interest, the start time of the segment, and the end time of the segment (i.e., col. 11 lines 20-26); causing playback of the content item via the requesting device (i.e., col. 7 lines 24-29); and causing display of a playback timeline associated with the content item, the playback timeline comprising a user-selectable icon representing the point of interest (i.e., col. 10 lines 7-37).

 Regarding claim 4, Vandermolen teaches the method of claim 3, further comprising: receiving a selection of the indication of the point of interest (i.e., col. 10 lines 16-37); and causing playback of the segment determined to be the point of interest (i.e., col. 10 lines 16-37). 
Regarding claim 5, Vandermolen teaches the method of claim 2, further comprising: subsequent to the sending the content item, receiving a request from a requesting device, for a playlist of points of interest in the content item from a requesting device; generating the playlist of points of interest in the content item (i.e., col. 10 lines 16-37); and causing output of playlist of the points of interest in the content item (i.e., col. 10 lines 16-37). 
Regarding claim 6, Vandermolen teaches the method of claim 5, further comprising: receiving a selection of a particular point of interest from the playlist of points of interest (i.e., col. 10 lines 16-37); and causing playback of the particular point of interest (i.e., col. 10 lines 16-37).

Regarding claim 8, Vandermolen teaches the method of claim 1.
Vandermolen does not explicitly teach wherein a second threshold, different from the threshold, corresponds to another content item.
Andrews teaches a second threshold, different from the threshold, corresponds to another content item (i.e., different thresholds to be defined for different content, page 3 paragraph [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vandermolen to implement a second threshold, different from the threshold, corresponds to another content item as taught by Andrews. One would be motivated to do so to allow different request rates directed to different content to be monitored (i.e., Andrews, pages 2-3 paragraph [0025]).

Regarding claim 9, Vandermolen teaches the method of claim 1, wherein the determining the segment comprises: determining a start time of the segment based on an average time that the plurality of messages was posted during the first time period and a preset delay (i.e., col. 3 lines 17-26 and col. 21 lines 16-50). 

Regarding claim 10, Vandermolen teaches the method of claim 1, further comprising: during playback of the segment, causing output, at a requesting device, of one or more messages relating to the segment (i.e., col. 27 lines 3-6). 

Regarding claim 11, Vandermolen teaches a method comprising:
sending, by a computing device, a content item (i.e., a live concert may be streamed to users, col. 5 lines 12-15); 
during the sending the content item,
	determining a plurality of messages relating to the content item posted to one or more social networking service providers (i.e., determine a total number of instant messages received during the time span, abstract, and col. 5 line 64-col. 6 lines 28); and
 	 determining one or more points of interest in the content item based on a quantity of the plurality of messages posted satisfying the threshold (i.e., if number of instant messages received during a particular time span exceeds a threshold number, the time span may be deemed to include an event of interest, col. 11 lines 11-26);
generating a playlist of points of interest in a plurality of content items comprising the content item (i.e., assign metadata to the video that describes the events of interest col. 6 lines 21-28 and col. 7 lines 2-42); and
causing playback of points of interest in the playlist via a user device(i.e., identify events of interest within a video, assign metadata to the video that describes the events of interest, and provide video content to users based on the metadata, col. 7 lines 2-42).
Vandermolen does not explicitly teach determining, based on the content item, a threshold for the content item.
Andrews teaches determining, based on the content item, a threshold for the content item (i.e., different thresholds to be defined for different content, page 3 paragraph [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vandermolen to determine, based on the content item, a threshold for the content item as taught by Andrews. One would be motivated to do so to allow different request rates directed to different content to be monitored (i.e., Andrews, pages 2-3 paragraph [0025]).

Regarding claim 12, Vandermolen teaches the method of claim 11, further comprising: after playback of a first point of interest in the playlist of points of interest, causing playback of a second point of interest in the playlist of points of interest at the user device (i.e., col. 19 lines 24-43).

Regarding claim 13, Vandermolen teaches the method of claim 11, further comprising: receiving a selection of a first point of interest in the playlist of points of interest; and causing playback of the first point of interest at the user device  (i.e., enable the user to play back selected scenes col. 10 lines 16-36 and col. 19 lines 24-43).

Regarding claim 14, Vandermolen teaches the method of claim 11, further comprising: adjusting a first point of interest in the playlist of points of interest based on viewer feedback (col. 20 lines 57-64).

Regarding claim 15, Vandermolen teaches the method of claim 11, further comprising: during playback of a first point of interest in the playlist of points of interest, causing output of a playback timeline comprising a plurality of user-selectable icons representing different points of interest in a content item corresponding to the first point of interest (i.e., Fig. 18 col. 24 lines 47-60).

Regarding claim 16, Vandermolen teaches the method of claim 15, further comprising:  receiving a selection of user-selectable icon of the plurality of the plurality of user-selectable icons, and causing playback, via the user device, of a point of interest associated with the user-selectable icon (i.e., col. 10 lines 16-37).

Regarding claim 17, Vandermolen teaches a method comprising:
sending, by a computing device a content item (i.e., a live concert may be streamed to users, col. 5 lines 12-15); 
during the sending: 
 	determining, by the computing device, a plurality of messages relating to the content item posted to one or more social networking service providers (i.e., determine a total number of instant messages received during the time span, abstract, and col. 5 line 64-col. 6 lines 28); 
 determining points of interest in the content item based on a quantity of the plurality of messages posted satisfying the threshold (i.e., if number of instant messages received during a particular time span exceeds a threshold number, the time span may be deemed to include an event of interest, col. 11 lines 11-26);
subsequent to the sending, causing playback of the content item at a user device (i.e., users may be viewing the real-time video and discussing the video, col. 9 lines 50-58); and
causing output of a playback timeline associated with the content item, the playback timeline comprising a plurality of user-selectable icons each representing a different point of interest, of the points of interest, in the content item(i.e., generate scenes/icons that captures the events of interest...inform the user the scenes, col. 10 lines 7-37).
Vandermolen does not explicitly teach determining, based on the content item, a threshold for the content item.
Andrews teaches determining, based on the content item, a threshold for the content item (i.e., different thresholds to be defined for different content, page 3 paragraph [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vandermolen to determine, based on the content item, a threshold for the content item as taught by Andrews. One would be motivated to do so to allow different request rates directed to different content to be monitored (i.e., Andrews, pages 2-3 paragraph [0025]).

Regarding claim 18, Vandermolen teaches the method of claim 17, further comprising: receiving a selection of a user-selectable icon of the plurality of user-selectable icons, and causing playback, via the user device, of a point of interest associated with the user-selectable icon at the user device (i.e., col. 10 lines 16-37).


Regarding claim 19, Vandermolen teaches the method of claim 17, further comprising: during playback of a particular point of interest, causing output, via the user device, of one or more messages relating to the content item and associated with the particular point of interest (i.e., Fig. 16).

Regarding claim 20, Vandermolen teaches the method of claim 17, further comprising: adjusting a point of interest, of the points of interest, based on viewer feedback (i.e., col. 5 lines 11-52).

Regarding claim 27, Vandermolen teaches the method of claim 1.
Vandermolen does not explicitly teach determining, based on the content item, a threshold for the content item.
Andrews teaches determining, based on the content item, a threshold for the content item (i.e., different thresholds to be defined for different content, page 3 paragraph [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vandermolen to determine, based on the content item, a threshold for the content item as taught by Andrews. One would be motivated to do so to allow different request rates directed to different content to be monitored (i.e., Andrews, pages 2-3 paragraph [0025]).

3.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandermolen, and Andrews as applied to claims 1 and 2 above, and further in view Shamma et al. (hereafter, “Shamma”), US 2011/0207482 A1.
.

Regarding claim 7, Vandermolen teaches the method claim 2.
Vandermolen does not explicitly teach adjusting the start or end time of the segment of the content item based on viewer feedback.
Shamma teaches adjusting the start or end time of the segment of the content item based on viewer feedback (i.e., Shamma, page 3 paragraph [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Vandermolen and Andrews to adjust the start or end time of the segment of the content item based on viewer feedback as taught by Shamma. One would be motivated to do so to allow a media content to be dynamically segmented.

4.	Claims 21, 23, and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandermolen, and Andrews as applied to claims 1, 11, and 17 above, and further in view of Casagrande, US 2016/0323625 B1.

	Regarding claims 21, 23, and 25, Vandermolen teaches the method of claim 1.
	The combination of teachings of Vandermolen and Andrews does not explicitly teach the threshold is based on genre of the content item.
	Casagrande teaches the threshold is based on genre of the content item (i.e., pages 1-2 paragraph [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Vandermolen and Andrews to implement the threshold based on genre of the content item as taught Casagrande. One would be motivated to do so to allow popular media content relative to specific genre to be notified to a user (Casagrande, page 1 paragraph [0008]).

5.	Claims 22, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandermolen, in view of Andrews as applied to claims 1, 11, and 17 above, and further in view of Vardi, US 2017/0278119 A1.

	Regarding claims 22, 26, and 26, Vandermolen teaches the method of claim 1.
The combination of teachings of Vandermolen and Andrews does not explicitly teach determining the threshold is based on a popularity of the content item.
	Vardi teaches determining the threshold is based on a popularity of the content item (i.e., page 6 paragraphs [0070] and [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Vandermolen and Andrews to determine the threshold based on a popularity of the content item as taught by Vardi. One would be motivated to do so to allow popular content item to be searched/requested.

6.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandermolen, and Andrews as applied to claim 1 above, and further in view of Liu et al (hereafter, “Liu”), US 2016/0004699 A1.

Regarding claim 28, Vandermolen teaches the method of claim 1.
The combination of teachings of Vandermolen and Andrews does not explicitly teach threshold is further based on a weighting, and the weighting is based on a genre of the content item.
Liu teaches threshold is further based on a weighting, and the weighting is based on a genre of the content item (i.e., threshold is set according to the score/weighting of media content genre, page 2 paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Vandermolen and Andrews to implement threshold based on a weighting, and the weighting is based on a genre of the content item as taught by Liu. One would be motivated to do to prevent unpopular media content from being recommended (i.e., Liu, page 1 paragraph [0006]).

7.	Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandermolen, and Andrews as applied to claim 1 above, and further in view of Liu, and Murphy et al (hereafter, “Murphy”), US 2010/0318575 A1.

	Regarding claim 29, Vandermolen teaches the method of claim 1.
	The combination of teachings of Vandermolen and Andrews does not explicitly teach wherein the threshold is further based on a weighting, and the weighting is based on a subscription level of a viewing audience of the content item.
Liu teaches the threshold is further based on a weighting (i.e., page 2 paragraph [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Vandermolen and Andrews to implement threshold based on a weighting as taught by Liu. One would be motivated to do to prevent unpopular media content from being recommended (i.e., Liu, page 1 paragraph [0006]).

	Murphy teaches the weighting is based on a subscription level of a viewing audience of the content item (i.e., page 5 paragraph [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Vandermolen and Andrews to implement a weighting based on a subscription level of a viewing audience of the content item as taught by Murphy. One would be motivated to do so to enable suitable actions of content to be implemented (i.e., Murphy, page 3 paragraph [0035]).

Response to Arguments
8.	Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. 
In the remarks, Applicant argued in substance that
(A)	Vandermolen does not teach the threshold is based on the content item, and thresholds discussed in Andrews do not pertain to a quantity of the plurality of messages.
As to point (A), In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

(B) 	There is no motivation to combine the Vandermolen and Andrews.
As to point (B), In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Vandermolen, in col. 5 line 64-col. 6 lines 20, discloses: during a particular time span of a video/content, only 35 of instant messages may be relevant to the video. To be relevant, an instant message may include keywords that are associated with a category of the video. Vandermolen, in page 11 lines 11-19, also discloses if the number of relevant instant messages received during a particular time span exceeds a threshold number, the time span may be deemed to include an event of interest. Andrews, in page 3 paragraph [0028], further discloses allow different thresholds to be defined for different content/video. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the teachings of Vandermolen to define a threshold as taught by Andrews for the reasons Andrews expressly taught (i.e., different threshold reflects a different demand for a different content, page 3 paragraph [0028]).

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983.  The examiner can normally be reached on Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OANH DUONG/Primary Examiner, Art Unit 2441